
	

113 HR 5292 IH: Disabled Public Safety Officers Fairness Act of 2014
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5292
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Reed (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide public safety officer disability benefits to officers disabled before the enactment of
			 the Federal public safety officer disability benefits law.
	
	
		1.Short titleThis Act may be cited as the Disabled Public Safety Officers Fairness Act of 2014.
		2.Disability benefits for public safety officers disabled before enactment of public safety officer
			 disability law
			(a)In generalSection 1201(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796(b)) is
			 amended—
				(1)by inserting after determines that a public safety officer has the following: , whether before, on, or after the date of the enactment of this part,; and
				(2)by adding at the end the following new sentence: In the case of a public safety officer seeking a benefit under the previous sentence on the basis
			 of having been permanently and totally disabled as the direct result of a
			 catastrophic injury sustained in the line of duty before the date of the
			 enactment of this part, such officer may file a claim under this
			 subsection during the same period that would be applicable to such an
			 officer so disabled after the date of the enactment of this part, except
			 that in lieu of such a period beginning on the date of the injury such
			 period shall begin on the date of the enactment of the Disabled Public
			 Safety Officers Fairness Act of 2014..
				(b)ApplicabilityThe amendments made by subsection (a) apply to any public safety officer alive on or after the date
			 of the enactment of this Act.
			
